                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Javece Wilson,                                             Civ. No. 21-367 (PAM/HB)

                             Petitioner,

 v.                                                                           ORDER

 Warden J. Fikes, FBOP; and
 DOJ,

                             Respondents.


      This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Hildy Bowbeer dated May 18, 2021. (Docket No. 24.) The

R&R recommends denying Petitioner Javece Wilson’s Amended Petition for Writ of

Habeas Corpus and Motion to Amend. (Docket Nos. 8, 13.) For the following reasons,

the Court adopts the R&R.

      According to statute, the Court must conduct a de novo review of any portion of the

R&R to which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

72(b); D. Minn. L.R. 72.2(b). Wilson filed objections to the R&R. (Docket Nos. 26, 27.)

However, Wilson does not challenge any specific ruling in the R&R; instead, he merely

reraises arguments made before the Magistrate Judge. Liberally construing Wilson’s

objections, he fails to provide any factual or legal basis on which to overturn the R&R’s

sound reasoning. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). Thus, the Court reviews

the R&R for clear error.
      The full background is set forth in the R&R and the Court need not revisit it here.

As the R&R thoroughly analyzed, there was no due-process violation related to Wilson’s

disciplinary hearing at FCI Sandstone. Moreover, the conclusion the disciplinary-hearing

officer reached at that hearing was supported by sufficient evidence. The Court has

reviewed the R&R and finds no error, clear or otherwise, in the Magistrate Judge’s

reasoning.

      Accordingly, IT IS HEREBY ORDERED that:

      1.     The Court ADOPTS the R&R (Docket No. 24);

      2.     Petitioner Javece Wilson’s Amended Petition for Writ of Habeas Corpus

             (Docket No. 8) is DENIED;

      3.     Petitioner’s Motion to Amend (Docket No. 13) is DENIED; and

      4.     This matter is DISMISSED with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: Wednesday, June 23, 2021

                                        s/ Paul A. Magnuson
                                        Paul A. Magnuson
                                        United States District Court Judge




                                           2
